People v McCray (2019 NY Slip Op 05793)





People v McCray


2019 NY Slip Op 05793


Decided on July 24, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 24, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
ROBERT J. MILLER
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2017-00298
 (Ind. No. 5847/15)

[*1]The People of the State of New York, respondent,
vJoseph McCray, appellant.


Joseph McCray, Albion, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Ann Bordley, and Julian Joiris of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Danny K. Chun, J.), rendered November 30, 2016, convicting him of grand larceny in the second degree (two counts), criminal possession of a forged instrument in the second degree, offering a false instrument for filing in the first degree, and falsifying business records in the first degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the evidence presented to the grand jury was legally insufficient is not reviewable upon this appeal (see CPL 210.30[6]; People v Smith, 4 NY3d 806; People v Weaver, 167 AD3d 1238; People v Roulhac, 166 AD3d 1066; People v Guzman, 153 AD3d 1273).
The defendant's remaining contentions are without merit.
MASTRO, J.P., MILLER, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court